Title: To George Washington from Thomas Willis, 27 October 1791
From: Willis, Thomas
To: Washington, George



Phileda October 27th 1791

this is meant inform Your Excellency of A new and advantagous plan of Arming & fighting A Ship it was meant for the french nation but I thought it my duty to lay it before Your Excellency preveus to french ambassador. I Shall not trouble Your Excellency at present with the petticulars of this project but only the most material—that is A 74 Gun Ship or one of any other Rate Can fight the whole of her Guns from one both, or Either Sides of the Ship in an Instant with half the number of hands & without Creening the Ship. whearas on the Usial plan She only fights 37 with double the number of hands I have had no Opertunity of trying it only in mintr it answers in that & have not the least doubt of its answering on A larger Scale—if Your Excellency Should be of Opinnion that this Invention whould be of Serves to the United States—I Should be happy to wait on You I may be found at No. 203 Arch Street. I am with the Greatest Respect Yr Excellencys most Obt Humle Servt

Thos Willis

